DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kitani et al (JP 3809314 B2) in view of Beaudrais et al (WO 2021/219760 A1).
Kitani teaches a laminate comprising a pressure sensitive adhesive composition (i.e., sheet) on an adherend (e.g., polyolefins, steel, glass) (para 6-7). 
With regard to the limitations “a reinforcing layer” and “wherein an outermost layer of the pressure-sensitive adhesive sheet on a reinforcing agent layer side is a pressure-sensitive adhesive layer;” it would have been obvious to one of ordinary skill in the art at the time of invention to duplicate the layer of adhesive composition therein creating a reinforcing layer and the structure of an outermost layer of the pressure-sensitive adhesive sheet on a reinforcing agent layer side is a pressure-sensitive adhesive layer; since duplication of parts is prima facie obvious (MPEP § 2144.04 VI B).
Kitani teaches the adhesive composition comprises 60-99 weight parts n-butyl acrylate (a (meth)acrylic acid ester having an alkyl ester having 1 to 12 carbon atoms) and (meth)acrylic acid as well as self-emulsifying aqueous urethane resin (i.e., a reinforcing agent) that includes polyfunctional isocyanate-based cross-linking agents (para 14-16, 20, 24). With regard to the wt % of (meth)acrylic acid ester and (meth)acrylic acid, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the amount of each constituent to optimize the final properties of the composition and resultant adhesive layer. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05 II A).
Kitani fails to expressly suggest the resin having at least one kind selected from the group consisting of an ester skeleton, an ether skeleton, and a carbonate skeleton; wherein the aqueous urethane resin is a nonreactive aqueous urethane resin; the nonreactive aqueous urethane resin is a self-emulsifying aqueous urethane resin.
Beaudrais teaches a neutralized (i.e., nonreactive) self-emulsifying aqueous poly(ester-urethane) resin (i.e., the resin having at least one kind selected from the group consisting of an ester skeleton) for use in adhesives (abstract; page 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the neutralized self-emulsifying aqueous poly(ester-urethane) resin of Kitani for the self-emulsifying aqueous urethane resin of Kitani; since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Regarding the thickness of the pressure-sensitive adhesive sheet and the reinforcing agent layer, Kitani teaches the thickness of the adhesive layer is 5-200 micrometers (para 38); so any combination of layers should also be between this thickness which would overlap and therein render obvious the ranges of thickness of that of the instant claims. However, it also would have been obvious to one of ordinary skill in the art at the time of invention to adjust the thickness of the layers to optimize their physical properties (e.g., tear strength, adhesive strength, flexibility, etc).
Regarding the properties of the instant claims, e.g., adhesive strengths, impact resistance, pre-immersion adhesive strength, post-immersion adhesive strength, pressure-sensitive adhesive strength maintenance ratio, and elongation; Kitani as modified by Beaudrais suggests the laminate structure and composition of that of the instant claims. Therefore, it is deemed to possess the properties of the instant claims. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.

Claims 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kitani and Beaudrais as applied to claim 1 above, and further in view of Fujihashi et al (WO 2018/012643 A1).
Kitani as modified by Beaudrais teaches the laminate of claim 1. 
Kitani as modified by Beaudrais fails to suggest wherein the adherend is an electronic device member; wherein the laminate is used for an electronic device; and mobile electronic device comprising the laminate of claim 1.
Fujihashi teaches adhesive compositions that may be used in electronic devices (page 45) that include (meth)acrylic acids, acrylic-urethane emulsions, self-emulsifying water dispersible urethane resins, and n-butyl acrylates (page 6, 12, 26).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of Fujihashi, to use an electronic device member as the adherend in the laminate of Kitani as modified by Beaudrais and/or to make a mobile electronic device comprising the laminate of Kitani as modified by Beaudrais as a matter of design choice as suggested by the prior art at the time of invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/           Primary Examiner, Art Unit 1783